Citation Nr: 0309288	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-01 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for fungus of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from March 1998 to July 1999.

By a rating decision of February 2002 the RO granted service 
connection for dysthymic disorder.  Consequently that claim 
for service connection is no longer on appeal.  The remaining 
issues are entitlement to service connection for right knee 
disability and entitlement to service connection for fungus 
of the feet.  


FINDINGS OF FACT

1.  The veteran does not have chronic right knee disability 
that is related to service.  

2.  The veteran does not have fungus of the feet that is 
related to service.  


CONCLUSIONS OF LAW

1.  Service connection for chronic right knee disability is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.655 (2002).  

2.  Service connection for fungus of the feet is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has chronic right knee disability 
and fungus of the feet related to his active military service 
for which grants of service connection are warranted.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (West 2002) [codified as amended at 38 
U.S.C.A. § 5100 et seq. ].  The VCAA included an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefined the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although previous rating actions may have considered the 
claim under the old criteria, including whether it was well 
grounded, that is whether it was plausible or not, subsequent 
notification to the veteran has fully informed him of the 
criteria currently in effect and applicable to his claim.  
Specifically, he has been notified that the well-grounded 
standard is no longer in effect.  A letter from the RO to the 
veteran in April 2001 described in detail the applicability 
of the VCAA to this claim and information regarding the 
duties of the RO to fully implement adjudication of the claim 
under the VCAA.  

In this regard the veteran's claim was readjudicated under 
the VCAA by the rating decision of February 2002.  The RO 
provided the veteran a supplemental statement of the case 
reflecting the changes brought about by the VCAA in September 
2002.  The RO included recapitulation of all the evidence 
considered and all actions taken on the claim, including the 
pertinent law and regulations, the decision made, and the 
reasons it was made.  In December 2002 the veteran was 
advised that his case was being returned to the Board, but 
that he still could submit evidence directly to the Board 
albeit with some restrictions which were fully set forth.  

Upon review of the claim by the Board in January 2003, the 
undersigned determined that additional action would be 
helpful in deciding the issues before the Board.  The veteran 
was scheduled for examinations pursuant to this action, but 
he failed to report.  The import of this is further discussed 
below, but this development action was indicative of further 
compliance with the dictates of the VCAA.  

In sum, the veteran has been apprised of VA's duty to notify 
him about what evidence was necessary to support the claim, 
VA's duty to assist in developing the claim, what evidence 
was required to establish entitlement, what VA was prepared 
to do, what evidence and assistance was needed from the 
veteran and what he could do to help, and when and where to 
send the information or evidence.  He was provided a 
telephone number to call if he had any questions.  At the 
time of this decision in May 2003 no response has been 
received from the veteran which would provide a reason why he 
failed to report for scheduled VA examinations, or that he 
had additional evidence or wanted further action completed to 
develop his claim prior to a decision on the merits.  

In the aggregate, the veteran's medical records which he 
requested be obtained to support the claim have been 
associated with the claims folder to the extent they are 
available and the veteran has been afforded an examination by 
VA in August 1999 which provided detailed information 
pertinent to both issues.  

The veteran has been offered an opportunity to testify at a 
hearing on appeal but he has declined.  

Neither the veteran nor his representative has indicated that 
there is additional pertinent evidence available which has 
not been associated with the claims folder and the Board is 
not aware of any at the time this decision is being made.  

By the documents provided the veteran he has been clearly 
informed of the impact of the VCAA on his claim and advised 
on how to ensure that all pertinent evidence was obtained.  
Also all notification and development action pertaining to 
the VCAA has been completed.  There has been adjudication of 
the claim under the VCAA and issuance of an appropriate 
supplemental statement of the case.  

In sum, the veteran has been informed of VA's duty to assist 
in obtaining evidence pertinent to his claim, what evidence 
was necessary to support the claim, what evidence the veteran 
might submit, and what VA was prepared to do to assist him in 
this regard consistent with the mandates of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a medical examination 
that is further discussed below and he has more recently been 
offered additional examinations, but he failed to report.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the basis 
of review of the claims folder, there is no indication that 
the veteran has further evidence or argument to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  


Factual background

The service medical records reflect no complaints or findings 
of foot fungus.  The veteran was separated from service in 
July 1999.  On VA examination in August 1999 it was noted 
that the veteran had had a recent bout of athlete's foot that 
was successfully treated with Lotrimin.  There were no signs 
of any dermatosis at the time of the medical examination in 
August 1999.  The impression was that there are no specific 
problems with any athlete's foot at this time.  

The service medical records reflect complaints of right knee 
pain in late May 1998 after marching.  However, just days 
later in early June 1998 it was reported that the knee was 
fine by then since he had not been walking much.  The knee 
examination was negative for any abnormality, the veteran 
performed a deep squat, and full range of knee motion was 
demonstrated.  

On VA examination in August 1999, the veteran reported that 
during basic training he experienced an episode of swelling 
of the right knee after running which was preceded by an 
episode of sharp pain during his training exercises.  
Reportedly, he was told that he had a dislocated patella.  He 
reported that the knee swelled off an on related to the 
amount of physical exertion in which he engaged.  He reported 
that even light running caused the knee to swell.  The knee 
did not really click or lock on him, did not impair his 
walking or getting around, he does not regularly feel pain, 
and  he basically avoids running and bicycle riding.  On 
examination, it was reported that there was full range of 
motion of the right knee; that there was no knee swelling, 
excessive mobility, or clicking or snapping on knee motion.  
There was no pain along either medial or lateral joint 
surface.  There was no popliteal cyst.  The examiner 
commented that this was a normal physical examination for the 
veteran's age; that there had been a previous diagnosis of 
knee swelling brought on by excessive running which was 
reportedly due to hypermobility of the patella; that the 
veteran might have another problem such as a small meniscal 
problem, but this was unclear; and that on query-he did not 
specifically state that his right knee affects his work or 
lifestyle.  

Because the veteran reported having had athlete's foot on the 
VA examination in August 1999, the month after his service 
separation and based on the examiner's comment that that the 
veteran might have another knee problem such as a small 
meniscal problem, the Board requested further development 
action, including scheduling the veteran for special 
orthopedic and dermatologic examinations.  As requested, the 
RO included in the claims folder the written notice to report 
for examinations, including that failure to report may 
adversely affect potential benefits.  The notice was mailed 
to the veteran's address of record.  There is no indication 
in the claims folder of any reason the veteran was unable to 
report at the scheduled time.  The fact remains that he 
failed to report for the scheduled examinations.  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence for arthritis will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  


Analysis

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Further, the examinations scheduled for April 2003 pursuant 
to development action by the Board were deemed necessary to 
decide the claim.  Under 38 C.F.R. § 3.655 (2002) the claims 
for service connection will be decided solely on currently 
available evidence if he fails to report for the scheduled 
examinations.  The notice to report was administratively 
complete and was mailed to the veteran at his current address 
of record and no reason excusing his failure to report has 
been furnished.  

In the aggregate the objective evidence does not add credence 
to the veteran's basic arguments that he has right knee 
disability and foot fungus of service origin.  Although he 
has made numerous statements to this effect, as the veteran 
is not a medical expert, he is not qualified to express an 
authoritative and probative opinion regarding the question of 
whether the symptoms he observes are sufficient to establish 
a diagnosis of right knee disability or a foot fungus at any 
particular time and relate them to service.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See also 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  

Although the veteran has been encouraged by the RO to produce 
supporting medical evidence, and has assisted fully in 
attempting to follow all leads to evidence suggested by the 
veteran, the required nexus evidence has not been submitted 
regarding knee disability or foot fungus and service.  The 
Board attempted to further assist the veteran in supporting 
the claim by scheduling him for additional VA medical 
examinations.  However, as noted, he failed to report for the 
scheduled examinations and has furnished no reason for this 
failure to report.  

In sum therefore the evidence fails to establish that it is 
at least as likely as not that the veteran has any right knee 
disability that may be related to service.  To the contrary, 
the preponderance of the medical evidence of record reflects 
that any knee complaints during service were acute and 
resolved fully prior to service separation.  This conclusion 
is made on the basis of the clinical evidence of record.  In 
addition to the above no clinician has diagnosed and/or 
attributed any current knee disability to service.  In these 
circumstances, especially the absence of objective medical 
evidence showing the existence of any chronic right knee 
disability that might be related to service, the claim for 
service connection for right knee disability must be denied.  
Similarly, there was no objective evidence of any foot fungus 
manifested either in service, based on the service medical 
records, or demonstrated on the VA examination completed in 
August 1999.  For all these reasons it must be concluded that 
the veteran does not have current right knee disability or a 
foot fungus that is objectively shown to be of service 
origin.  

In sum, it is the judgment of the Board that there is a clear 
preponderance of the evidence relevant to both issues on 
appeal that does not produce any doubt that might be resolved 
in the veteran's favor.  Accordingly, it is the judgment of 
the Board that the veteran does not have right knee 
disability or a foot fungus which may be related to his 
active military service and that as a consequence a grant of 
service connection for the claimed disabilities is not 
warranted.  


ORDER

Entitlement to service connection for right knee disability 
is denied.  

Entitlement to service connection for fungus of the feet is 
denied.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

